JUDGMENT
Pogue, Judge:
The Court having received and reviewed the United States Department of Commerce’s, Results of Redetermination pursuant to Court Remand, E.I. DuPont de Nemours & Co. v. United States, *959Slip Op. 98-46, Court No. 97-01-00055, (April 15,1998)(“Remand Results”), and Commerce having complied with the Court’s Remand, it is hereby
Ordered that the Remand Results are affirmed in their entirety; and it is further
Ordered that, as all other issues have been decided, this case is dismissed.